Citation Nr: 1723532	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  16-23 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right knee injury.

2.  Entitlement to service connection for left knee injury.

3.  Entitlement to service connection for back injury.

4.  Entitlement to service connection for gastroesophageal reflux disease.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for prostatitis.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for cause of the Veteran's death.
9.  Entitlement to service connection for a heart disability, including congestive heart failure and ischemic heart disease, for purposes of accrued benefits.
				
10.  Entitlement to service connection for a skin disability, for purposes of accrued benefits.

11.  Entitlement to service connection for sleep apnea, for purposes of accrued benefits.

12.  Entitlement to service connection for diabetes mellitus, type II, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's daughter


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from April 1954 to November 1975.  The Veteran died in January 2016, and the appellant is his surviving spouse.  The appellant has been substituted as the claimant in this case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2016, the appellant and the Veteran's daughter testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.
	
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for cause of the Veteran's death; and entitlement to service connection for a heart disability and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2016, prior to the promulgation of a decision in the appeal, the appellant, acting through her representative, requested withdrawal of the appeal of the issues of service connection for a right knee injury, left knee injury, back injury, gastroesophageal reflux disease, headaches, prostatitis, and tinnitus.

2.  The March 2016 rating decision denied service connection for a skin condition and sleep apnea for accrued purposes.  

3.  The notice of disagreement filed in April 2016 did not indicate disagreement with the denial of the skin or sleep apnea conditions. 

4.  A notice of disagreement was not filed on the denial of service connection for a skin disability or sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for right knee injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for left knee injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for back injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for gastroesophageal reflux disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for prostatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The appellant did not file a notice of disagreement with the RO's denial of service connection for a skin disorder.  38 U.S.C.A. §§ 7104, 7105, 7108, (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.302 (2016).

9.  The appellant did not file a notice of disagreement with the RO's denial of service connection for sleep apnea.  38 U.S.C.A. §§ 7104, 7105, 7108, (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or   law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In March 2016, prior to the promulgation of a decision in the appeal, the appellant, acting through her representative, requested withdrawal of her appeal of the issues seeking entitlement to service connection for a right knee injury, left knee injury, back injury, gastroesophageal reflux disease, headaches, prostatitis, and tinnitus.  Hence, there remains no allegation of error of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

II.  Service Connection for Sleep Apnea and Skin Disorder

In the March 2016 rating decision, the RO denied service connection for the     cause of the Veteran's death and denied claims for service connection for a heart disability, diabetes mellitus, skin condition and sleep apnea for accrued benefits purposes.  In April 2016, the appellant submitted a notice of disagreement on VA Form 21-0958, indicating she was appealing the denial of service connection for the cause of death, diabetes mellitus, and ischemic heart disease.  On an accompanying memorandum from the appellant's representative, it was noted that the notice of disagreement was being filed for the claims for cause of death, dependency and indemnity compensation, and diabetes and heart disease for accrued benefits.  None of these documents mention the claims for service connection for sleep apnea or skin disorder.
 
The Board only has jurisdiction to review RO decisions which are timely appealed. 
A notice of disagreement consists of a completed and timely submitted copy of VA Form 21-0958.  VA will not accept as a notice of disagreement an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result that is submitted in any other format, including on a different VA form.  38 CFR 20.201(a)(1) (2016) (emphasis added).  

If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified to the extent a form provided pursuant to paragraph (a)(1) of this section so requires. If the claimant wishes to appeal all of the issues decided by the agency of original jurisdiction, the form must clearly indicate that intent.  Issues not identified on the form will not be considered appealed.  38 CFR 20.201(a)(4) (2016) (emphasis added).

Here, notwithstanding the fact that the RO erroneously included the claims for sleep apnea and skin disorder on the statement of the case, a notice of disagreement has not been filed on those claims.  The notice of disagreement received concerning the March 2016 rating decision limited the appeal to the claims for service-connected death and service connection for diabetes and heart disease. Sleep apnea and       skin disorder were not mentioned at any point on VA Form 21-0958, nor on          the accompanying cover memorandum from the appellant's representative.  

As the appellant did not file a notice of disagreement with the denial of service connection for sleep apnea and skin disability, the Board does not have jurisdiction   to address those claims and they are dismissed.  38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302 (2016).


ORDER

The claim for service connection for a right knee injury is dismissed.

The claim for service connection for a left knee injury is dismissed.

The claim for service connection for a back injury is dismissed.

The claim for service connection for gastroesophageal reflux disease is dismissed.

The claim for service connection for headaches is dismissed.

The claim for service connection for prostatitis is dismissed.


The claim for service connection for tinnitus is dismissed.

The claim for service connection for skin disorder is dismissed.

The claim for service connection for sleep apnea is dismissed.


REMAND

The appellant is seeking entitlement to service connection for cause of the Veteran's death.  She is also seeking entitlement to service connection for a heart disability and diabetes mellitus.  She attributes these conditions to the Veteran's claimed inservice exposure to Agent Orange.

In April 2015, the RO obtained a report from the Joint Services Records Research Center (JSRRC) indicating that it could not confirm that the Veteran was exposed to Agent Orange during his military service.  In June 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(v).

Specifically, the new regulation states that an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent. For purposes of this paragraph, "regularly and repeatedly operated, maintained or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member of     such aircraft. 

The Veteran's service personnel records reflect that he served in the Air Force from April 1954 to November 1975, that his specialty number was 46250, and that his primary title during this time frame was Weapons Mechanic and Weapons Flight Chief.  Records also show that the Veteran served with the 355th Munitions Maintenance Squadron at the Takhli Royal Thai Air Force Base in Thailand from December 1966 to November 1967; and that he frequently worked on the M-61 gunnery system.  He subsequently served as a training technician later in his career.

The above evidence indicates that the Veteran regularly and repeatedly maintained aircraft during his service during the Vietnam era; however, the question remains as to whether any of these aircraft were the C-123 discussed in 38 C.F.R. § 3.307(a)(6)(v). The regulations are very specific in that this is the only qualifying aircraft.  The Veteran's units of assignment are also not listed among those currently recognized in VA's current list of military personnel who had regular   and repeated exposure to contaminated ORH C-123s.  Nonetheless, the claims processing procedures for C-123 exposure claims have not been followed, and this issue should be reviewed for development and adjudication by the AOJ in the first instance.  See M21-1, Part IV.ii.1.H.3.  

The Veteran's service treatment records reflect inservice treatment for chest complaints. Specifically, the Veteran sought treatment for chest pains in December 1970 and November 1972. An EKG examination, performed in November 1972, 
revealed a diagnosis of sinus bradycardia. On the January 1974 medical examination, lung and chest evaluation was listed as abnormal and it appears that the term "rhonchi" was noted. Assessment included bronchitis. On the August 1975report of medical history at separation, the Veteran responded affirmatively to having shortness of breath, pain or pressure in chest, and chronic cough.  He denied palpitation or pounding heart, and indicated he did not know if he had heart trouble or high blood pressure.  The examiner noted the complaints concerning shortness of breath, chest pain and chronic cough were attributed to smoking and that he has never been treated for heart trouble or blood pressure.  It was noted that his blood pressure was normal on examination at that time. 

Post service treatment records reflect diagnoses of a heart disability as well as chronic obstructive pulmonary disease. Under these circumstances, a medical opinion should be obtained addressing whether the Veteran's post service heart disability is related to his military service

Additionally, while service connection cannot be established for conditions due to use of tobacco products per 38 C.F.R. § 3.300, that regulation does not prohibit service connection for conditions that became manifest during service. 38 C.F.R. § 3.300(b)(1).  As the Veteran was noted to have bronchitis in service, a medical opinion as to whether his chronic obstructive pulmonary disease manifested in service is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must follow all current development procedures for the development of the appellant's claim that the Veteran had regular and repeated contact with    C-123 aircraft known to have sprayed an herbicide agent (e.g., M21-1, Part IV.ii.1.H.3.).

2.  The claims file must be made available to and reviewed by an appropriate examiner to obtain opinions on whether the Veteran's heart disability is related to service and whether his chronic obstructive lung disease was manifested in service.  Following the review of the claims file, the examiner should provide opinions on the following inquiries:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's heart disability, including coronary artery disease and congestive heart failure, was related to his active service.  In providing this opinion,  the examiner must specifically consider the Veteran's inservice complaints of chest pains (December 1970 and November 1972), EKG findings (November 1972) of sinus bradycardia, and elevated blood pressure readings (150/90 blood pressure in November 1972) in service.

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's chronic obstructive pulmonary disease manifested in service. In providing  this opinion, the examiner must specifically consider the January 1974 medical examination noting an assessment of bronchitis, with what appears to be the term "rhonchi" being noted and the Veteran's report of medical history at separation noting the Veteran's self-report of shortness of breath, chest pain and cough. 

The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, the physician should explain why.

3.  After undertaking the above development and any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied issue a Supplemental Statement of the Case (SSOC) and afford a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


